EXHIBIT 10.14G

Execution Copy

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this Agreement), dated as of October 13,
2006, by and between Tercica, Inc., a Delaware corporation (the Company), Ipsen,
S.A., a French société anonyme (Ipsen) and Suraypharm, a French société par
actions simplifiée, a subsidiary of Ipsen (Suraypharm and, together with Ipsen
and the Company, the Parties).

WHEREAS, Ipsen, Suraypharm and the Company have entered into certain investment
documents including a Stock Purchase and Master Transaction Agreement, dated as
of July 18, 2006 (the Purchase Agreement), and the Company has delivered, or
agreed to deliver subject to specified conditions, the Warrant and the
Convertible Notes (as those terms are defined in the Purchase Agreement);

WHEREAS, the Parties desire to enter into this Agreement in order to, among
other things, set forth the rights of the Investors (as defined below) to cause
the Company to register the Registrable Securities (as defined below) with the
U.S. Securities and Exchange Commission (the SEC) for resale pursuant to the
U.S. Securities Act of 1933, as amended (the Securities Act); and

WHEREAS, the execution and delivery of this Agreement is a condition to the
Parties’ obligations to close the transactions contemplated by the Purchase
Agreement.

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants set forth herein, the Parties hereby agree as follows:

Section 1. Definitions and Interpretation.

(a) Each of the following terms, when used in this Agreement, shall have the
meaning set forth below:

Affiliate means, with respect to any Person, any Person that (directly or
indirectly) controls, is controlled by or is under common control with such
Person (and, for the purposes hereof, the term control means the power to direct
the management and policies of such Person (directly or indirectly), whether
through ownership of securities, by contract or otherwise (and the terms
controlling and controlled have the meanings correlative to the foregoing)).

Affiliation Agreement has the meaning set forth in the Purchase Agreement.

Agreement has the meaning set forth in the preamble.

Business Day means in respect of determining a date related to registration
contemplated hereunder, any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, and, in all other cases, any day on
which banks are not required or authorized by applicable law to close in the
City of New York.

Company has the meaning set forth in the preamble.

Company Indemnified Person has the meaning set forth in Section 5(b).



--------------------------------------------------------------------------------

Company Common Stock means the common stock, par value $0.001 per share, of the
Company.

Effectiveness Deadline has the meaning set forth in Section 2(a).

Exchange Act means the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

Filing Deadline has the meaning set forth in Section 2(a).

Holder means any person owning of record Registrable Securities.

Holder Indemnified Persons has the meaning set forth in Section 5(a).

Indemnified Party has the meaning set forth in Section 5(c).

Indemnifying Party has the meaning set forth in Section 5(c).

Initiating Holders has the meaning set forth in Section 2(a).

Ipsen has the meaning set forth in the preamble.

Investors shall mean Ipsen, Suraypharm and each Affiliate thereof.

IRA means that certain Amended and Restated Investors’ Rights Agreement, dated
as of July 9, 2003, as amended, by and among the Company and certain of its
stockholders.

IRA Registrable Securities has the meaning ascribed to the term “Registrable
Securities” under the IRA.

Kingsbridge Registration means any registration pursuant to that certain
Registration Rights Agreement, dated as of October 14, 2005, by and between the
Company and Kingsbridge Capital Limited.

Material Event has the meaning set forth in Section 4(a)(xi).

Most Recent SEC Report has the meaning set forth in Section 2(d).

Non-Organized Sales means sales that are not Organized Sales.

Non-Organized Sale Limit has the meaning set forth in Section 2(c).

Non-Registration Period means the one-year period beginning on the second
anniversary of the effectiveness of the first registration by the Company
pursuant to Section 2; provided, however, that the beginning of such period
shall be extended by such number of days as (i) pursuant to Section 2(a)(v), the
Company is not obligated to effect a registration as a result of a public
offering commenced within 90 days prior to the second anniversary of the
effectiveness of such first registration (as extended by clauses (i) and (ii) of
this paragraph), and (ii) if such first registration is a Shelf Registration
Statement, the ability of the Initiating Holders thereof to sell shares
thereunder is suspended pursuant to Section 4(a)(xi) prior to the second
anniversary of the effectiveness of such first registration (as extended by
clauses (i) and (ii) of this paragraph).

 

Page 2



--------------------------------------------------------------------------------

Note Shares means the shares of Company Common Stock issued upon conversion of
the Convertible Notes (as such term is defined in the Purchase Agreement).

Organized Sales means any of the following: (i) any underwritten offering with a
minimum aggregate offering price, net of underwriting discounts and commissions,
of at least $10 million; (ii) any offering of Registrable Securities in
connection with which the holders of Registrable Securities utilize a placement
agent or agents with a minimum anticipated aggregate offering price, net of
placement agent fees and commissions, of at least $10 million; and (iii) sales
to a single purchaser or group of purchasers in a single transaction or series
of related transactions with a minimum aggregate offering price of at least $5
million.

Person means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or governmental entity.

Purchase Agreement has the meaning set forth in the recitals to this Agreement.

register (and registered and registration) means a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act with the SEC, and the declaration or ordering of the effectiveness by the
SEC of, or automatic effectiveness of, such registration statement.

Registrable Securities means (i) the Shares, the Note Shares and the Warrant
Shares, and (ii) all shares of Company Common Stock related to the Shares, the
Note Shares and the Warrant Shares issued in connection with any exchange,
conversion, stock split, stock dividend, distribution, recapitalization or
similar event of the Company; provided, however, that Registrable Securities
shall not include any of the above shares (i) sold by a person to the public
either pursuant to a Registration Statement or Rule 144 under the Securities
Act, (ii) sold to any person in a private transaction in which the right the
cause the Company to register Registrable Securities is not assigned pursuant to
Section 6, and (iii) held by a Holder during any such period that all
Registrable Securities held by such Holder could be sold without restriction
under Rule 144 under the Securities Act during the following ninety day period.

Registration Statement means a registration statement under the Securities Act
covering the registration of all or any portion of the Registrable Securities.

Rights Holder Registration means any registration pursuant to Sections 2.5 or
2.7 of the IRA.

SEC has the meaning set forth in the recitals.

Securities Act has the meaning set forth in the recitals.

Shares means the shares of Company Common Stock issued pursuant to the Purchase
Agreement.

Shelf Registration Statement has the meaning set forth in Section 2(a).

 

Page 3



--------------------------------------------------------------------------------

Suspension Notice has the meaning set forth in Section 4(a)(xi).

Unrelated Registration Statement means (i) a Kingsbridge Registration; (ii) a
Rights Holder Registration; (iii) any registration (A) relating to an employee
benefit plan (as defined in Rule 405 under the Securities Act), or (B) relating
to the issuance and sale of, or the resale of, securities issued in a
transaction pursuant to Rule 145 under the Securities Act, or (iv) on any form
that does not include substantially the same information as would be required to
be included in a Registration Statement covering the sale of the Registrable
Securities.

VLL Agreement means that certain Common Stock Agreement, dated as of January 21,
2005, as amended, by and between the Company and Venture Lending & Leasing IV,
LLC.

VLL Registrable Securities has the meaning ascribed to the term “Registrable
Securities” under the VLL Agreement.

Warrant Shares means the shares of Company Common Stock issued upon exercise of
the Warrant (as such term is defined in the Purchase Agreement).

Withdrawn Registration has the meaning set forth in Section 2(d).

(a) Any capitalized term used in this Agreement without definition shall have
the meaning assigned thereto in the Purchase Agreement.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

(c) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(d) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(e) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(f) Any definition of or reference to any contract, document, instrument or
other record herein shall be construed as referring to such contract, document,
instrument or other record as from time to time amended, supplemented, restated
or otherwise modified.

(g) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.

(h) The words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.

(i) Unless the context otherwise requires, all references herein to Sections
shall be construed to refer to Sections of this Agreement; all references herein
to the preamble and recitals shall be construed to refer to the preamble and
recitals to this Agreement.

 

Page 4



--------------------------------------------------------------------------------

(j) The headings and captions used in this Agreement are for convenience of
reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 2. Demand Registration Rights.

(a) The Company hereby covenants and agrees that if the Company shall receive,
at any time after the one year anniversary of this Agreement, a written request
from a Holder or Holders (the Initiating Holders) that the Company file a
registration statement under the Securities Act covering the registration of all
or any portion of Registrable Securities then held by the Initiating Holders (a
Registration Statement) and the anticipated gross aggregate offering price
(based on the Company’s then-current share price) is reasonably expected to
exceed $10 million (or if less constitutes all of the remaining Registrable
Securities), then the Company shall as soon as reasonably practicable, and in
any event within 60 calendar days of the receipt of such request (the Filing
Deadline), file a Registration Statement under the Securities Act covering all
Registrable Securities which the Initiating Holders have requested to be
registered and cause such Registration Statement to be declared effective by the
SEC as soon as reasonably practicable, but in no event later than 90 calendar
days of the receipt of such request (the Effectiveness Deadline); provided that
in the event that the Company is informed by the SEC that the SEC will review
such Registration Statement, the Effectiveness Deadline shall be extended by 60
calendar days from the date otherwise calculable hereunder). At the request of
the Initiating Holders, such Registration Statement may be for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act (a Shelf Registration Statement).

Notwithstanding this Section 2(a), the Company shall not be obligated to effect
any registration pursuant to this Section 2(a): (i) in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process in effecting such registration, unless the Company is
already subject to service in such jurisdiction and except as may be required
under the Securities Act, (ii) if the request for registration occurs during the
Non-Registration Period, (iii) during the period starting with the filing of,
and ending on the date 180 calendar days following the date any registration
requested hereunder was initially declared or automatically became effective,
(iv) following the Non-Registration Period, during the period starting with the
filing of, and ending on the date 180 calendar days following the final date
upon which a Shelf Registration Statement was effective, or (v) during the 90
calendar day period following the closing date of a public offering by the
Company. Without the consent of the Initiating Holders, the Company shall not
include securities other than Registrable Securities to be sold by the
Initiating Holders in any registration effected pursuant to this Section 2(a).

(b) The Company shall keep any Registration Statement filed pursuant to
Section 2(a) continuously effective, supplemented and amended to the extent
necessary to ensure that it is available for sales of Registrable Securities
requested to be registered by the Initiating Holders, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the SEC as in effect from time to time,
(i) if such Registration Statement is not a Shelf Registration Statement, for a
period of up to 90 days or, if earlier, until the date on which all Registrable
Securities covered by such Registration Statement have been sold pursuant
thereto, and (ii) if such Registration Statement is a Shelf Registration
Statement, until the date on which all Registrable Securities covered by such
Registration Statement have been sold pursuant thereto. Notwithstanding the
foregoing, the Company shall not be required to keep any Registration Statement
effective during (x) the Non-Registration Period or (y) following the
Non-Registration Period, for a period exceeding six months.

 

Page 5



--------------------------------------------------------------------------------

(c) As a condition to the filing of any Registration Statement filed pursuant to
this Section 2, the Investors agree that so long as they collectively have
beneficial ownership of ten percent or more of the outstanding Company Common
Stock, the Investors will not sell shares registered pursuant to this Agreement
other than through Organized Sales; provided, however, that the Investors may
sell such shares through Non-Organized Sales for so long as the total number of
shares sold by the Investors in all Non-Organized Sales does not exceed an
aggregate of fifteen percent (15%) of the Company’s outstanding Common Stock (as
measured at the time of the most recent sale) (the Non-Organized Sale Limit).
Notwithstanding the foregoing, in the event that (i) the placement agent or
underwriter of an Organized Sale requests reasonable lock-up agreements from
stockholders of the Company other than the Investors in a manner consistent with
industry practice, (ii) such other stockholders do not agree to the lock-up
requested in a manner consistent with industry practice, and (iii) such
Organized Sale is aborted by the Investors or the requesting underwriter or
placement agent in connection with clause (ii), then the Non-Organized Sale
Limit shall be increased by the number of Registrable Securities proposed to be
included in such Organized Sale.

(d) The Initiating Holders shall have the right (in their sole discretion) to
terminate or withdraw any registration (a Withdrawn Registration) under this
Section 2 prior to the effectiveness of such registration whether or not the
Company or any other Person has included securities therein, in which case the
Company will no longer be required to proceed with such registration; such
withdrawn registration shall not count as a registration for purposes of this
Section 2 and the Initiating Holders, not the Company, shall bear any and all
expenses of any registration begun under this Section 2 (including expenses of
the Company) the request of which has been withdrawn by the Initiating Holders,
unless (i) there is a material adverse effect on the business, assets, condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole, after the filing date of the most recent annual
report or, if later, the most recent quarterly report, of the Company filed with
the SEC on a Form 10-K or Form 10-Q, as the case may be, filed prior to the
making of the relevant request for registration under Section 2(a) and prior to
the making of the relevant request for registration under Section 2(a) (the Most
Recent SEC Report) or (ii) the Most Recent SEC Report includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. If the Initiating
Holders are required to bear such expenses, such expenses shall be borne by the
Initiating Holders in proportion to the number of Registrable Securities for
which registration was requested.

Section 3.

(a) Piggyback Rights. If at any time after the one year anniversary of this
Agreement the Company proposes to register (whether in a primary offering
pursuant to which the Company is selling securities or in a registration
effected by the Company for its stockholders other than the Holders) any of its
stock or other securities under the Securities Act in connection with the public
offering of such securities (other than an Unrelated Registration Statement),
and at such time there is not an effective Registration Statement covering all
of the Registrable Securities then held by the Holders, the Company shall, at
such time, promptly give the Holders written notice of such registration. Upon
the written request of the Holders given within twenty (20) calendar days after
mailing of such notice by the Company, the Company shall cause to be registered
under the Securities Act all of the Registrable Securities that the Holders have
requested to be registered; provided that if the total number of securities,
including Registrable Securities requested to be

 

Page 6



--------------------------------------------------------------------------------

included by the Holders in such offering, exceeds the amount of securities to be
sold that the underwriters determine in their reasonable discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that amount of securities, including Registrable
Securities, which the underwriters determine will not jeopardize the success of
the offering; provided that the number of Registrable Securities, IRA
Registrable Securities and VLL Registrable Securities to be included in such
offering shall in no event be less than twenty-five percent of the total
offering. The Holders, the holders of IRA Registrable Securities and the holders
of VLL Registrable Securities shall share such portion of the Company’s offering
allocated to selling stockholders on a pro rata basis based upon their relative
ownership of the Company’s outstanding stock carrying piggyback registration
rights.

(b) If the Company intends to distribute the shares registered pursuant to this
Section 3 by means of an underwriting, a Holder’s right to include its
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and such Holder entering into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting, it being agreed and understood that no such
underwriting agreement shall require a Holder to (i) provide representations and
warranties other than in respect of the Holder’s organizational matters and its
authority to enter into such underwriting agreements (and related agreements
such as a custody agreement and a power of attorney), title to the shares of
Company Common Stock to be sold by such Holder and information provided by such
Holder for use in the Registration Statement or (ii) provide indemnification or
contribution to any Person other than on the terms set forth in Section 5 below.

(c) Notwithstanding Section 9(a), for so long as the total number of IRA
Registrable Securities exceeds ten percent of the outstanding Company Common
Stock, the provisions of Section 3(a) may be amended or waived (either generally
or in a particular instance, either retroactively or prospectively and either
for a specified period of time or indefinitely), with and only with the written
consent of (i) the Company, (ii) the Holders of a majority-in-interest of the
Registrable Securities then held by the Holders if at the time of such amendment
or waiver, the total number of Registrable Securities exceeds ten percent of the
outstanding Company Common Stock, and (iii) the holders of a
majority-in-interest of the then-outstanding IRA Registrable Securities (not
including the “Founder Shares” as such term is defined in the IRA); provided,
however, that if at the time of such amendment or waiver the total number of
Registrable Securities is less than ten percent of the outstanding Company
Common Stock and the written consent of the Holders of a majority-in-interest of
the Registrable Securities then held by the Holders is not required to give
effect to such amendment or waiver by operation of subclause (ii) of this
Section 3(c), and such waiver or amendment materially and adversely affects the
rights of the Holders of Registrable Securities and does not materially and
adversely affect the rights of the holders of IRA Registrable Securities in the
same manner, then such waiver or amendment shall require the consent of the
Holders of a majority-in-interest of the Registrable Securities then held by the
Holders.

Section 4. Obligations of the Company; Expenses; Procedures Relating to
Registration.

(a) Whenever required under this Agreement to effect the registration of any
Registrable Securities, the Company shall:

(i) Prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, cause such Registration Statement to become effective,
and if such registration statement is a demand registration statement pursuant
to Section 2 keep such registration statement effective in accordance with
Section 2(b);

 

Page 7



--------------------------------------------------------------------------------

(ii) Subject to Section 4(a)(xi), prepare and file with the SEC such amendments
and supplements to such Registration Statement and the prospectus used in
connection with such Registration Statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable effectiveness period;

(iii) As promptly as possible, furnish to the Holders such numbers of copies of
a prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the Holders may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by it;

(iv) As promptly as possible, register and qualify the securities covered by
such Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be necessary to effect the sale by the Holders of such
securities; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless (A) the Company is already subject to service in such jurisdiction or
(B) required by the Securities Act;

(v) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering (subject to the Holders having also
entered into and performed its obligations under such an agreement);

(vi) As promptly as possible, cause all such Registrable Securities so
registered to be listed on the national securities exchange or automated
quotation service on which the Company Common Stock is then listed;

(vii) Enter into all such arrangements with the transfer agent and registrar of
the Company Common Stock as may be required in connection with the offer and
sale of the Registrable Securities so registered and ensure that the CUSIP
number for such Registrable Securities is the same as the CUSIP number for the
Company Common Stock;

(viii) In the event of any underwritten public offering, cause to be furnished,
on the date on which such Registrable Securities are sold to the underwriter:
(i) an opinion, dated such date and addressed to the underwriters, of counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering and (ii) a comfort letter, dated such date and addressed to the
underwriters, from the independent certified public accountants of the Company,
in form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering;

(ix) Shall not cause any other registration of Company Common Stock (or
securities convertible into, or exchangeable or exercisable for, Company Common

 

Page 8



--------------------------------------------------------------------------------

Stock), whether for its own account or for the account of any other Person
(other than an Unrelated Registration Statement) to become effective within 90
calendar days following the completion of any Organized Sale (or such shorter
period as required by the managing underwriter or placement agent);

(x) Provide the Holders, any participating underwriter and any attorney,
accountant or other agent retained by the Holders or such underwriter,
reasonable access, during normal business hours and upon prior notification, to
appropriate officers of the Company and the Company’s subsidiaries to ask
questions and to obtain information reasonably requested by any such Person and
make available for inspection all financial and other records and other
information, pertinent corporate documents and properties of any of the Company
and its subsidiaries and affiliates as may be reasonably necessary to enable
them to undertake customary due diligence; provided, however, that such Persons
shall, at the Company’s request, first agree in writing with the Company that
any information that is reasonably and in good faith designated by the Company
as confidential at the time of delivery of such information shall be kept
confidential by such Persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (A) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of governmental or regulatory authorities, (B) disclosure
of such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of any
Registration Statement or the use of any prospectus referred to in this
Agreement) or necessary to defend or prosecute a claim brought against or by any
such Persons (e.g., to establish a “due diligence” defense), (C) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by any such Person, or (D) such information
becomes available to any such Person from a source other than the Company and
such source is not known to be bound by a confidentiality agreement; and

(xi) In the event of: (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Registration Statement or the initiation of proceedings with
respect to a Registration Statement under Section 8(d) or 8(e) of the Securities
Act, (B) the occurrence of any event or the existence of any fact (a Material
Event) as a result of which any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any related prospectus shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (C) the occurrence or existence of any pending
corporate development that, in the reasonable discretion of the Company’s Board
of Directors, would cause the failure to suspend the availability of a
Registration Statement and related prospectus to be seriously detrimental to the
Company and its stockholders:

(1) in the case of clause (B) above, subject to the next sentence, as promptly
as practicable prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference into such
Registration Statement and related prospectus so that such Registration
Statement

 

Page 9



--------------------------------------------------------------------------------

does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to the next sentence, use all commercially reasonable efforts to cause
it to be declared effective as promptly as is practicable, and

(2) give notice to the Holders that the availability of such Registration
Statement is suspended (a Suspension Notice) and, upon receipt of any Suspension
Notice, the Holders agree not to sell any Registrable Securities pursuant to
such Registration Statement until the Holders’ receipt of copies of the
supplemented or amended prospectus provided for in clause (1) above, or until it
is advised in writing by the Company that such prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus, or until the maximum
number of applicable days set forth in clauses (B) or (C) in the following
paragraph have passed.

The Company will use all commercially reasonable efforts to ensure that the use
of the prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of clause (B) above, as soon as, in
the sole judgment of the Company, public disclosure of such Material Event would
not be prejudicial to or contrary to the interests of the Company or, if
necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter (but in no event for more than the lesser of 10 calendar days and the
number of days which, aggregated with all other suspensions under clauses
(B) and (C) above would result in the total number of suspended days in any
twelve month period to exceed thirty (30) days) and (z) in the case of clause
(C) above, as soon as in the reasonable discretion of the Company, such
suspension is no longer necessary to avoid serious detriment to the Company and
its stockholders (but in no event for more than the lesser of 10 calendar days
and the number of days which, aggregated with all other suspensions under
clauses (B) and (C) above would result in the total number of suspended days in
any twelve month period to exceed thirty (30) days).

(b) In connection with any registration hereunder, the Holders shall furnish to
the Company or to the managing underwriters of an offering, if any, such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of Registrable Securities.

(c) Except as provided in Section 2(d), all expenses incurred in effecting any
registration pursuant to this Agreement (including all registration,
qualification and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration) shall be borne by the Company. All underwriting discounts, fees
and disbursements of counsel for the Holders, brokers or other selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities shall be borne by the Holders.

 

Page 10



--------------------------------------------------------------------------------

(d) With a view to making available to the Holders the benefits of Rule 144
under the Securities Act and any other rule or regulation of the SEC that may at
any time permit the Holders to sell securities of the Company to the public
without registration or pursuant to a Form S-3 Registration Statement, the
Company agrees to: (i) make and keep public information available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times that the Company is subject to the periodic reporting requirements under
Sections 13 or 15(d) of the Exchange Act, (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act and (iii) furnish to the Holders, forthwith
upon request: (A) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act at all
times after it has become subject to such reporting requirements, or that it
qualifies as a registrant whose securities may be resold pursuant to a Form S-3
Registration Statement at any time after it so qualifies, (B) a copy of the most
recent annual or quarterly report of the Company and such other statements,
reports and other documents filed by the Company with the SEC, and (C) such
other information as may be reasonably requested in availing the Holders of any
rule or regulation of the SEC which permits the selling of any such securities
without registration or pursuant to a Form S-3 Registration Statement.

(e) From the date hereof until termination of this Agreement: (i) the Company
shall continue to use all commercially reasonable efforts to qualify for
registration on Form S-3 Registration Statements for secondary sales and
(ii) the Company shall not take any action designed to materially impair or
otherwise adversely affect the rights of the Holders hereunder.

Section 5. Indemnification and Contribution. In the event any Registrable
Securities are included in a Registration Statement contemplated by this
Agreement:

(a) To the extent permitted by applicable law, the Company will indemnify and
hold harmless the Holders, each of its officers, directors and partners, legal
counsel, and accountants and each Person controlling the Holders within the
meaning of Section 15 of the Securities Act, with respect to which registration
has been effected pursuant to this Agreement, and each underwriter, if any, and
each of its officers, directors, and each Person who controls, within the
meaning of Section 15 of the Securities Act, any underwriter (the Persons
referred to herein, the Holder Indemnified Persons), against all expenses,
claims, losses, damages, and liabilities (or actions, proceedings, or
settlements in respect thereof) arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any Registration Statement, or amendment thereto,
or in any preliminary prospectus, final prospectus, “issuer free writing
prospectus” (as defined in Rule 433 of the Securities Act), offering circular,
or other document (including any related registration statement, notification,
or similar document) incident to any such registration, (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any in any
preliminary prospectus, final prospectus or issuer free writing prospectus, or
in any amendment or supplement thereto, in light of the circumstances under
which they were made) not misleading, or (iii) any violation (or alleged
violation) by the Company of applicable law (including the Securities Act, any
state securities laws or any rule or regulation thereunder) applicable to the
Company and relating to action or inaction required of the Company in connection
with any offering covered by such registration, and the Company will reimburse
each Holder Indemnified Person for any legal and any other expenses (including
expenses of enforcement of obligations hereunder) incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability,
or action; provided that the Company will not be

 

Page 11



--------------------------------------------------------------------------------

liable in any such case to the extent that any such claim, loss, damage,
liability, or action arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by a Holder,
any of such Holder’s officers, directors, partners, legal counsel or
accountants, any Person controlling such Holder, such underwriter or any Person
who controls any such underwriter and stated to be specifically for use therein;
and provided further that the indemnity agreement contained in this Section 5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, delayed or
conditioned).

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which a registration is
being effected pursuant to this Agreement, indemnify and hold harmless the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration, and each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act (a Company
Indemnified Person), against all claims, losses, damages and liabilities (or
actions, proceedings, or settlements in respect thereof) arising out of or based
on: (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any Registration Statement, or
amendment thereto, or in any preliminary prospectus, final prospectus, summary
prospectus, “issuer free writing prospectus” offering circular, or other
document (including any related registration statement, notification or similar
document) incident to any such registration or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any in any preliminary
prospectus, final prospectus or issuer free writing prospectus, or in any
amendment or supplement thereto, in light of the circumstances under which they
were made) not misleading, and will reimburse each Company Indemnified Person
for any legal and any other expenses (including expenses of enforcement of
obligations hereunder) incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such Registration Statement ,
preliminary prospectus, final prospectus, summary prospectus, issuer free
writing prospectus, offering circular, or other document (including any related
registration statement, notification or similar document) in reliance upon and
in conformity with written information furnished to the Company by such Holder,
any of such Holder’s officers, directors, partners, legal counsel or
accountants, and any Person controlling such Holder and stated to be
specifically for use therein; provided that that the indemnity agreement
contained in this Section 5(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such Holder, which consent shall not be unreasonably
withheld, delayed or conditioned; and provided further that in no event shall
any indemnity under this Section 5(b) exceed the net proceeds from the offering
received by such Holder (except in the case of fraud or willful misconduct by
such Holder).

(c) Each Person entitled to indemnification under this Section 5 (an Indemnified
Party) shall give notice to the Person required to provide indemnification under
this Section 5 (an Indemnifying Party) promptly after such Indemnified Party has
actual knowledge of any claim as to which indemnification may be sought
hereunder, and shall permit the Indemnifying Party to assume the defense of such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party,
which approval shall not be unreasonably

 

Page 12



--------------------------------------------------------------------------------

withheld, delayed or conditioned, and the Indemnified Party may participate in
such defense at such Indemnified Party’s expense; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 5, except
to the such failure is materially prejudicial. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party (on the
one hand) and of the Indemnified Party (on the other) in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense, as well as any other relevant equitable considerations; provided that
(i) in no event shall a Holder be required to contribute any amount when
combined with the amounts paid or payable by such Holder (if any) pursuant to
Section 5(b) in excess of the net proceeds from the offering received by such
Holder and (i) no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the Parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superceded by the underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and the Holders under this Section 5 shall survive the consummation of any
offering of Registrable Securities in a Registration Statement under this
Agreement, and otherwise and shall survive the termination of this Agreement.

Section 6. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be transferred or
assigned by the Investors to a transferee or assignee of such Registrable
Securities that acquires at least 1,500,000 shares of Registrable Securities
(subject to appropriate adjustment for stock splits, stock dividends,
combinations, recapitalizations and other similar transactions after the date
hereof). The Investors shall, within thirty (30) calendar days after such
transfer or assignment, furnish the Company with written notice of the name and
address of such transferee or assignee and the

 

Page 13



--------------------------------------------------------------------------------

Registrable Securities with respect to which such registration rights are being
assigned. Such transfer or assignment shall be effective only upon, and such
transferee shall constitute a Holder hereunder, such transferee or assignee
agreeing to be bound by and subject to the terms and conditions of this
Agreement (to the extent of the obligations of the Investors hereunder).

Section 7. Limitations of Subsequent Registration Rights. For so long as the
provisions of Section 3 of the Affiliation Agreement remain in effect, the
Company shall not, without the prior written consent of the Ipsen, enter into
any agreement or amend any existing agreement with any holder or prospective
holder of any securities of the Company which would allow such holder or
prospective holder: (a) to include such securities in any registration unless
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that the inclusion
of such securities will not reduce the amount of the Registrable Securities of
the Holders to be included or (b) to demand registration of any securities held
by such holder or prospective holder; provided, however, that the foregoing
limitation shall not apply to any holder or prospective holder of any securities
of the Company acquired in connection with any issuance of securities of the
Company in compliance with the provisions of Section 3(v) of the Affiliation
Agreement. From and after the date the provisions of Section 3 of the
Affiliation Agreement shall cease to be effective, the Company agrees that prior
to effecting any registration (other than a Rights Holder Registration, a
Kingsbridge Registration or a registration effected for the Holders), the
Company shall provide the Holders with written notice at least 15 Business Days
prior to effecting any such registration.

Section 8. Termination of Agreement. Subject to the provisions of Section 5(f),
this Agreement shall terminate and be of no further force or effect in the event
that there shall cease to be any Registrable Securities outstanding for a period
of 90 days or more.

Section 9. Miscellaneous.

(a) Subject to the provisions of Section 3(c), with the written consent of
(i) the Company and (ii) the Holders of a majority-in-interest of the
then-outstanding Registrable Securities, the obligations of the Company and the
rights of the Holders of the Registrable Securities under this Agreement may be
waived or amended (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely).

(b) This Agreement is for the sole and exclusive benefit of the Parties and
their successors and permitted assigns, and nothing herein expressed or implied
shall give, or be construe to give, to any Person, other than the Parties and
such successors and permitted assigns, any legal or equitable right, remedies or
claims under or with respect to this Agreement or any provisions hereof.

(c) All notices, consents, waivers, and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given when (i) delivered by hand to the Party to be notified,
(ii) when sent by facsimile if sent during the normal business hours of the
Party to be notified, if not, then on the next Business Day or (iii) when
received by the Party to be notified, if sent by an internationally recognized
overnight delivery service, specifying the soonest possible time and date of
delivery, in each case to the appropriate addresses and facsimile numbers set
forth below (or to such other addresses and facsimile numbers as a Party may
designate by notice to the other Parties from time to time). All such notices
and other communications shall be sent:

 

Page 14



--------------------------------------------------------------------------------

(A) if to the Investors, to:

Ipsen, S.A.

42, rue du Docteur Blanche

75016 Paris

France

Attention: General Counsel

Facsimile: +33 1 4496 1188

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer, LLP

520 Madison Avenue, 34th Floor

New York, NY 10022

UNITED STATES OF AMERICA

Attention: Matthew L. Jacobson, Esq.

Facsimile: +1 212 277 4001

and

(B) if to the Company to:

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, California 94005

UNITED STATES OF AMERICA

Attention: General Counsel

Facsimile: +1 650 238 1520

with a copy (which shall not constitute notice) to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

UNITED STATES OF AMERICA

Attention: Suzanne Sawochka Hooper

Facsimile: +1 650 849 7400

(d) This Agreement may be executed in any number of counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the Parties and
delivered to the other Parties. Any such counterpart may be delivered to a Party
by facsimile.

(e) If any provision of this Agreement (or any portion thereof) or the
application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.

 

Page 15



--------------------------------------------------------------------------------

(f) This Agreement, the Purchase Agreement and the other documents delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any oral or written
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

(g) This Agreement shall be construed in accordance with, and this Agreement and
all matters arising out of or relating in any way whatsoever (whether in
contract, tort or otherwise) to this Agreement shall be governed by, the law of
the State of New York.

[SIGNATURE PAGE FOLLOWS;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

TERCICA, INC.

/s/ John A. Scarlett, M.D

Name: Title: IPSEN, S.A.

/s/ Claire Giraut

Name: Title: SURAYPHARM

/s/ Claire Giraut

Name: Title:

[Signature Page to Registration Rights Agreement]